Citation Nr: 1009721	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-29 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on July 29, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private 
hospital on July 29, 2008, were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  

2.  The unauthorized medical expenses incurred at a private 
hospital on July 29, 2008, were incurred for an adjudicated 
service-connected disability.  

3.  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on  July 29, 
2008 have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
file in this case does not reflect compliance with the notice 
provisions of VCAA.  However, as the Board is granting in 
full the benefits sought on appeal, any error that might have 
been committed with respect to either the duty to notify or 
the duty to assist was harmless and will not be further 
discussed.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; 
(2) such care or services were rendered to a Veteran in need 
thereof 
        (A) for an adjudicated service-connected disability, 
        (B) for a non service-connected disability associated 
with and held to be aggravating a service-connected 
disability, 
        (C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or 
        (D) for any illness in the case of a Veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and, 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 38 
C.F.R. § 17.120 (2009).  

The Court has affirmed that all three of these statutory 
requirements must be met before payment may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

The VAMC denied the claim on the basis that the services at 
issue were not required in an emergency.  The VAMC does not 
dispute that the treatment was for a service-connected 
disability.  Review of the claims file shows that the Veteran 
is service-connected for residuals of nephrolithiasis, rated 
as 30 percent disabling.  Nephrolithiasis is a condition 
marked by the presence of renal calculi.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1109 (28th ed., 1994).  Renal 
calculus is a calculus occurring in the kidney; called also 
nephritic calculus, nephrolith, and kidney stone.  Id., at 
247.  

As to availability, in the initial decision of August 2008, a 
VA physician indicated that VA facilities were available, but 
did not explain the basis of that conclusion.  At his 
December 2009 Board hearing, the Veteran testified that one 
VA facility was 21/2 hours away and another was 31/2 hours away.  
He also testified that it was after hours on a weekday night.  
The Veteran's testimony credible and sufficiently explained 
why VA facilities were not available.  Thus, the Board finds 
that VA or other Federal facilities were not reasonably 
available.  

Returning to the question of emergency, the Veteran testified 
that a similar episode happened in May 2008, he called VA and 
was told to go to an emergency room.  VA subsequently paid 
for the cost of the emergency room visit.  In this episode, 
he could not urinate and had "terrific - I mean terrible, 
terrible pain."  His wife drove him to the emergency room , 
where it was determined that he had a stone.  

The emergency room record shows that the Veteran reported the 
previous episode in May 2008 and that he currently had right 
sided flank pain.  The pain was describe as stabbing and 
diagramed at the right abdomen.  It was characterized as 
mild.  A computerized tomography scan revealed the right 
kidney had become more hydronephrotic and a moderate right 
hydroureter was present extending into the pelvis.  The 
Veteran had passed a small stone into the bladder.  He was 
treated with medication for pain and infection.  

On initial review, in August 2008, a VA physician noted the 
Veteran had multiple visits to ER for same symptoms since 
May.  He indicated that it was not an emergency and that VA 
facilities were available.  On second review, later that 
month, a VA physician confirmed the original determination 
noting that it was chronic recurrent kidney stone pain.  

What constitutes a medical emergency is not further explained 
in the law, section 1728, or implementing regulation, section 
17.120.  However, parallel provisions of the Veterans 
Millennium Health Care and Benefits Act and its implementing 
regulations are informative.  That Act essentially defines an 
emergency as being of such a nature that a prudent layperson 
reasonably expects delay in seeking immediate medical 
attention would be hazardous to life or health.  38 U.S.C.A. 
§ 1725(f)(1)(B) (West 2002).  The implementing regulation 
requires that the initial evaluation or treatment must be for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part).  38 C.F.R. § 38 C.F.R. § 17.1002(b) (2009).  

The law and regulations must be construed as a congruent 
whole.  It simply makes no sense to construe an emergency 
more liberally for the reimbursement of treatment of non-
service-connected disabilities than for the treatment of 
service-connected disabilities.  Thus, what constitutes an 
emergency for the purposes of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 is not to be determined by medical 
professionals after medical testing and examination but by 
the standard of what would a reasonable lay person do under 
the circumstances.  

In this case, the Veteran has given credible testimony that 
he was in severe pain.  Under such circumstances a reasonable 
lay person would seek medical help.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
services were rendered in a medical emergency and that the 
episode meets the criteria for payment or reimbursement.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at a private hospital on July 29, 2008 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


